Per Curiam.

The individual appellants Herman Hoge, Arthur Hoge, Gus Hoge, Joel Hoge and Oliver Hoge, all sued herein as “ Hoge Brush Company, individually and d/b [doing business] as a subsidiary of the Hoge Lumber Company, a foreign corporation, ” “were not made parties defendant to this action and were not at any time served with process.
The conduct of the Pennsylvania attorney in obtaining a copy of the complaint and an extension of time to answer was not a general appearance nor did it vest the court with jurisdiction of the person of these nonresident appellants. Moreover, there is no showing that the appearance of the attorney was ever authorized by any one of the appellants. (Amusement Securities Corp. v. Academy Pict. Dist. Corp., 251 App. Div. 227, 229.)
The orders should be reversed, with twenty dollars costs and disbursements, and the complaint dismissed.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Orders, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the complaint dismissed.